TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00118-CV



 Texas Quarter Horse Association; Texas Thoroughbred Association; Texas Horsemen’s
 Partnership; Gillespie County Fair and Festivals Association, Inc.; Global Gaming LSP,
    LLC d/b/a Lone Star Park at Grand Prairie; and Sam Houston Race Park, LLC,
                                      Appellants

                                               v.

 American Legion Department of Texas, Temple Post 133; Kickapoo Traditional Tribe of
   Texas; Thompson Allstate Bingo Supply, Inc.; and Moore Supplies, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
        NO. D-1-GN-14-003700, HONORABLE LORA J. LIVINGSTON PRESIDING



                           MEMORANDUM OPINION


PER CURIAM

              Appellants have filed an unopposed motion to abate this appeal for an additional

ninety days. Appellees do not oppose the motion. We grant the motion and abate this appeal until

March 1, 2016.



Before Chief Justice Rose, Justices Pemberton and Field

Abated

Filed: December 2, 2015